NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                              Submitted May 3, 2007*
                               Decided May 3, 2007

                                      Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

No. 06-4020

JAMES E. TURNER,                               Appeal from the United States
    Plaintiff-Appellant,                       District Court for the Northern
                                               District of Indiana, Lafayette
      v.                                       Division.

ALBERTO GONZALES, et al.,                      No. 4:05-CV-81 AS
    Defendants-Appellees.
                                               Allen Sharp,
                                               Judge.

                                    ORDER

       In February 2003, local police officers in Newton County, Indiana, stopped a
vehicle in which James Turner was a passenger and, after searching the car, seized
a small quantity of marijuana and $12,000 in currency. The drugs belonged to the
driver but the cash was Turner’s. Indiana authorities charged Turner with visiting


      *
       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-4020                                                                     Page 2

a common nuisance, Ind. Code § 35-48-4-13, but dropped the charge a year later. In
the meantime, however, the state court transferred the seized cash to the United
States so that it could be forfeited under 21 U.S.C. § 881(a)(6). Turner, who is in
prison for reasons unrelated to the February 2003 incident, has sued the United
States and Newton County for the return of his $12,000. He asserts that the money
is not proceeds of any crime and that the defendants have no right to retain it. He
claims that “no formal notice of forfeiture and no formal proceedings were initiated
to forfeit the seized money.”

       The district court screened Turner’s complaint, see 28 U.S.C. § 1915A, which
is captioned as a “Motion for Return of Seized Funds” and cites as a basis for relief
several inconsequential statutory provisions relating to forfeiture. The district
court recognized that the statutes Turner cites are irrelevant to his allegations and
interpreted his filing as a motion for return of property under Federal Rule of
Criminal Procedure 41(g). The court then concluded that Turner’s submission was
“barred by the doctrine of estoppel” because it was filed more than two years after
the seizure of the money. For that reason, without ordering service on the
defendants, the district court dismissed the case.

       On appeal, Turner does not take issue with the district court’s decision to
recast his filing as a Rule 41(g) motion, but he argues that the court erroneously
applied a two-year statute of limitations. The United States (the only defendant
participating in this appeal) also maintains that Turner’s filing is properly
construed as a motion under Rule 41(g), and it concedes, correctly, that a six-year
statute of limitations applies to those motions, see United States v. Sims, 376 F.3d
705, 708-09 (7th Cir. 2004). Nevertheless, the government defends the dismissal of
Turner’s complaint because Rule 41(g) “is an improper remedy for return of
property that had been administratively forfeited to the United States.” According
to the government, Turner’s $12,000 was administratively forfeited by the FBI in
2003 after notice was published in The New York Times. Thus, the government
insists, the district court correctly dismissed “Turner’s Rule 41(g) motion for return
of property” because his “exclusive potential remedy” is a motion under 18 U.S.C.
§ 983(e)(5) to set aside the forfeiture.

       Of course, the district court, not Turner, characterized his filing as a Rule
41(g) motion. It is true that Rule 41(g) is not the appropriate remedy if, as the
government tells us, Turner’s cash was administratively forfeited. Rule 41(g) is a
vehicle for recovering seized but not forfeited property. Sims, 376 F.3d at 708;
United States v. Howell, 354 F.3d 693, 695 (7th Cir. 2004). At this point, however,
all we have is the word of government counsel that the funds were forfeited; the
United States cites no record support for that contention, and we can find none.
And even if the money was forfeited, it does not follow that dismissal was proper
simply because the district court invoked on Turner’s behalf a provision that
No. 06-4020                                                                        Page 3

entitles him to no relief. A district court must proceed with a complaint that states
a claim for relief whether or not the plaintiff correctly identifies the legal theory
underlying that claim. Albiero v. City of Kankakee, 122 F.3d 417, 419 (7th Cir.
1997); Bartholet v. Reishauer A.G., 953 F.2d 1073, 1078 (7th Cir. 1992). Still, the
government apparently believes that dismissal was proper because Turner “failed to
present any facts related to the administrative forfeiture” in his complaint. This
argument fails not just because it assumes, contrary Turner’s allegations, that he
had knowledge of any forfeiture, but because a plaintiff does not have to plead any
facts so long as the complaint provides sufficient notice of his claims. Doe v. Smith,
429 F.3d 706, 708 (7th Cir. 2005); Shah v. Inter-Cont’l Hotel Chi. Operating Corp.,
314 F.3d 278, 282 (7th Cir. 2002).

        Here, Turner alleges that the United States has possession of his property,
and he seeks its return. He may also be challenging the legality of the seizure
itself. This is enough to state a claim under several possible theories—Rule 41(g),
see Sims, 376 F.3d at 708; or 18 U.S.C. § 983(e)(1), see Mesa Valderrama v. United
States, 417 F.3d 1189, 1196 (11th Cir. 2005); or a civil equitable proceeding under
28 U.S.C. § 1331, see Howell, 354 F.3d at 695. Only with additional information
about how the United States came to possess the money—and what it did with
it—could the district court decide how to construe Turner’s filing. If it turns out
that the government is correct about the administrative forfeiture, Turner’s only
remedy is a motion to set aside the forfeiture. See 18 U.S.C. § 983(e)(1), (e)(5). The
claim is subject to a five-year statute of limitations, see id. § 983(e)(3), United States
v. Duke, 229 F.3d 627, 629 (7th Cir. 2000).

       Because the district court erred by construing the complaint as a motion
under Rule 41(g) and by applying a two-year statute of limitations, we VACATE the
dismissal and REMAND the case to the district court for further proceedings
consistent with this order.